PER CURIAM:
The plaintiffs, slaughterhouse workers who are on strike against their employers, contend that the Immigration and Nationality Act, i. e., 8 U.S.C. §§ 1101(a) (15) (a) (ii), 1182(a) (14), and 1324, and the regulations implementing those provisions, 29 C.F.R. § 60.1, et seq., create a private right of action against their employers, based on the alleged employment of Mexican nationals who illegally entered the United States. We follow the holding of the Tenth Circuit in Chavez v. Freshpict Foods, Inc., 456 F.2d 890 (1972), cert. denied, 409 U.S. 1112, 93 S.Ct. 925, 34 L.Ed.2d 695 (1973), which determined that no such private remedy exists.
The order of the district court dismissing the complaint is
Affirmed.